ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAIH:
In light of the Supreme Court’s decision in Trevino v. Thaler, — U.S. -, 133 S.Ct. 1911, 185 L.Ed.2d 1044 (2013), we remand to the district court for full reconsideration of the Petitioner’s ineffective assistance of counsel claim in accordance with both Trevino and Martinez v. Ryan, — U.S.-, 132 S.Ct. 1309, 182 L.Ed.2d 272 (2012). If the Petitioner requests it, the district court may in its discretion stay the federal proceeding and permit the Petitioner to present his claim in state court.